DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed September 12, 2022.   Claims 1-17 are pending and an action on the merits is as follows.	
Objection to the specification has been withdrawn.
Objections to claims 4, 10 and 11 have been withdrawn.
Rejections of claims 1-5 and 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:    
Claims 1 and 6 include limitations pertaining to “the call indicator device”.  These limitations should be changed to state “the call indicator” for consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 7,246,689 B2) in view of Aldridge (US 8,862,913 B2).

Claims 1 and 6: Huff et al. discloses an elevator call device and a method for generating an elevator call signal with an elevator call device, shown in FIG. 2 to include up and down buttons (224, 226) configured to receive input from a user as a hall call request to actuate said buttons, where a corresponding electroluminescent display is illuminated (column 5 line 67 through column 6 line 6), as is typical in the art.  Therefore the up and down buttons are call indicators which provide indication of the inputted hall call request.  This figure further shows a processing unit (hall call circuit/EL drive circuit 214) for controlling a generation of an elevator call signal (column 5 lines 6-20), an energy storage (charge storage device 208) for storing electrical energy, and a coupler (coupling transformer 204) for obtaining electrical energy from an external source (interlock wiring 202) for charging the energy storage (column 3 line 66 through column 4 line 7).  Power mode controller (210) provides stored electrical charge from the energy storage as electrical power to components of hall call device (200), including processing unit (column 4 lines 14-19).  Said electrical power is re-established to the components including processing unit when recovering from “sleep mode” in response to a call indicator being actuated, and the electrical power from the energy storage is used to generate the elevator call via the processing unit (column 4 line 58 through column 5 line 20).   Therefore the call indicator is selectively controllable for activating the processing unit to generate the elevator call with the electrical energy from the energy storage.  The processing unit is activated via a piezo electric module (228, 230) shown in FIG. 2 to be between the call indicator device and the processing unit, where the piezo electric module generates a signal based on a mechanical force applied to the call indicator (column 5 lines 4-11).  This reference fails to disclose the piezo electric module to be a switch.
However Aldridge teaches a piezo electric module (piezoelectric element 162) as a switch that applies an electric signal to a processing unit (processor 102) (column 8 lines 22-28) in order to switch a device to a full-power mode from a sleep mode (column 3 lines 64-67).
Given the teachings of Aldridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator call device and method as disclosed in Huff et al., with providing the piezo electric module as a switch.  Doing so would generate a binary on/off signal for easier processing by the processing unit while eliminating a chance of false inputs.
Claims 2 and 7: Huff et al. modified by Aldridge discloses an elevator call device and a method as stated above, where the coupler is disclosed in Huff et al. to obtain the electrical energy from the external source through inductive connection (column 4 lines 2-7).
Claims 4, 8, 10 and 15: Huff et al. modified by Aldridge discloses an elevator call device and method as stated above, where a communication module (transceiver device 216) is disclosed in Huff et al. to cause the generated elevator call to be transmitted when the activation of the processing unit occurs (column 5 lines 20-27).
Claims 5, 12 and 14: Huff et al. modified by Aldridge discloses an elevator call device as stated above, where the energy storage is disclosed in Huff et al. to be a capacitor unit comprising a supercapacitor (column 4 lines 7-11).
Claim 16: Huff et al. modified by Aldridge discloses an elevator call device and a method as stated above, where the switch is shown in FIG. 5 of Aldridge to connect the processing unit to a ground.
Claim 17: Huff et al. modified by Aldridge discloses an elevator call device and a method as stated above, but fails to disclose the processing unit to receive power directly from the energy source.
However Aldridge teaches a processing unit (processor 102) which monitors an energy source (power source 142) (column 7 lines 25-27).  Therefore the processing unit is connected to the energy source, and can further receive power from the energy source. 
Given the teachings of Aldridge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator call device and method as disclosed in Huff et al., with providing the processing unit to receive power from the energy source.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing unit to receive power directly from the energy source, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow the processing unit “to enter one of the power saving modes in response to the remaining power of the [energy] source falling below a predetermined remaining power threshold” as taught in Aldridge (column 7 lines 27-30).


Claims 3, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 7,246,689 B2) modified by Aldridge (US 8,862,913 B2) as applied to claims above, further in view of Zepke et al. (US 2010/0294599 A1).
Claims 3 and 9: Huff et al. modified by Aldridge discloses an elevator call device as stated above, but fails to disclose the external source to be one of the following: power cable providing power to an elevator car, a battery carried by the elevator car, a generator generating electrical energy from a kinetic energy of at least one door of the elevator car, a generator generating electrical energy from a kinetic energy of the elevator car, an inductive loop arranged between the elevator car and an entity electrically coupled to the energy storage.
However Zepke et al. teaches an elevator call device, where an energy storage (batter 1) stores electrical energy from an external source (tail cord 7) via a pair of feeders (4) and receptors (3) (column 2 lines 28-34), where the external source is a power cable providing power to an elevator car to illuminate lights and drive a door motor (column 2 line 66 through column 3 line 7).
Given the teachings of Zepke et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator call device disclosed in Huff et al. as modified by Aldridge with providing the external source to be a power cable providing power to an elevator car.  Doing so would “supply electric power to accessory hall devices provided in a hall of each of the floors for the elevator without the necessity for providing feeding lines between the cage and the hall” as taught in Zepke et al. (column 1 lines 38-42).
Claim 11: Huff et al. modified by Aldridge and Zepke et al. discloses an elevator call device as stated above, where a communication module (transceiver device 216) is disclosed in Huff et al. to cause the generated elevator call to be transmitted when the activation of the processing unit occurs (column 5 lines 20-27).
Claim 13: Huff et al. modified by Aldridge and Zepke et al. discloses an elevator call device as stated above, where the energy storage is disclosed in Huff et al. to be a capacitor unit comprising a supercapacitor (column 4 lines 7-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 30, 2022